DETAILED ACTION
	This action is in response to the applicant’s reply filed on September 22, 2022. Claims 1-13 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to claim 1, to further clarify the axis as the “centerline axis” the rejections of claims 1-13 under 35 USC 112(b) have been withdrawn.
Claims 1 and 4-5 have been amended. Claims 1-13 are pending and addressed below.

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1-2 and 9-13, the applicant has traversed the rejection of Strickland, US 2010/0163224 (hereinafter Strickland) in view of Hallundbaek et al., US 2014/0152298 (hereinafter Hallundbaek) as one of ordinary skill in the art would not combine Hallundbaek with Strickland as Hallundbaek is through to “teach away” from Strickland’s preferred embodiment, specifically “the depth determination device is physically connected with the surface via at most a fluidic material” and “the electronically determined location of the depth determination device within the well is available at said surface only upon retrieval” as recited in paragraph [0006] of Strickland.
 In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123).
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
When considering the combination of Hallundbaek with Strickland, the mere fact that Hallundbaek may not be an autonomous tool does not constitute “teaching away”.  Additionally, an autonomous tool is merely a device capable of operating without direct human control. This does not preclude all human control only that it can function without said control. Cleary, the tool of Hallundbaek can be considered an autonomous tool as it can function without direct human control when positioning a downhole tool (abstract, par [0083]). Further, both Strickland and Hallundbaek include positioning the tools that use magnetic anomaly sensors that are clearly from the same field on endeavor. For these reasons, the combination of Hallundbaek with Strickland does “teach away” or preclude one of ordinary skill from combining the reference. Cleary, Strickland as modified by Hallundbaek meets all the limations of claims 1, 24, 25, and 34-37 as indicated in the rejection below.
Regarding claim 3, the applicant has argued that Strickland as modified by Hallundbaek and further in view of Wilkinson et al., US 2014/0375468 (hereinafter Wilkinson) further “teaches away” as Wilkinson is not an autonomous tool and “teaches away” from Strickland’s preferred embodiment, specifically “the depth determination device is physically connected with the surface via at most a fluidic material” and “the electronically determined location of the depth determination device within the well is available at said surface only upon retrieval” as recited in paragraph [0006] of Strickland.  However the combination of Wilkinson with Strickland and Hallundbaek, was not relied upon to meet limitations of the autonomous tool but the instead the limitations of the processor.  As Strickland, Hallundbaek, and Wilkinson all disclose processors used with downhole equipment they are from the same field of endeavor and the modification of Strickland and Hallundbaek, with Wilkinson would not “teach away” even if Wilkson claims capturing data during a drilling operation.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
Regarding claims 4-5, the applicant has argued that the rejection of Strickland and Hallundbaek further in view of Kuckes, US 4,502,010 (hereinafter Kuckes) further “teaches away” as Kuckes is not an autonomous tool. However the combination of Kuckes with Strickland and Hallundbaek was not relied upon to meet limitations of the autonomous tool but the instead the limitations of the electromagnetic coils disposed within the first magnetic anomaly sensor.  As Strickland and Kuckes both disclose magnetic anomaly sensors, they are from the same field of endeavor and the modification of Strickland and Hallundbaek with Kuckes would not “teach away” even if Kuckes were not an autonomous tool.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
Regarding claims 6-8, the applicant has argued that Strickland as modified by Hallundbaek and further in view of Moody-Stuart et al., US 2013/0118805 (hereinafter Moody-Stuart) further “teaches away” as Hallundbaek is not an autonomous tool. However, as previously discussed with respect to claims 1-5 and 9-13 this does not constitute “teaching away”. Further, Moody-Stuart was not relied upon to meet limitations of the autonomous tool but the instead the limitations of a material of the housing.  As all cited references include housings made of various materials they are from the same field of endeavor and the modification of Strickland and Hallundbaek with Moody-Stuart would not “teach away” even if the housing material is used on a different type of tool.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
For these reasons the prior art as cited below clearly meets the limations of claims 1-13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland, US 2010/0163224 (hereinafter Strickland) in view of Hallundbaek et al., US 2014/0152298 (hereinafter Hallundbaek).
Claim 1: Strickland discloses an apparatus for use downhole (apparatus for deployment of downhole tools, abstract) comprising: 
a cylindrical housing with a first end (upper end of well plug 148), a second end (lower end of well plug 148), a centerline axis (longitudinal axis shown through tool in Fig 5) (see Fig 5); 
a first magnetic anomaly sensor (multiple location sensors 134) located within the cylindrical housing (Fig 5); 
a second magnetic anomaly sensor (multiple location sensors 134 shown in Fig 5, location sensors a 134 are inductive proximity sensors, which measure a distance from the location sensors 134 to a magnetically sympathetic object is located, par [0039]) located within the cylindrical housing (Fig 5); and
a processor (processor 130) located within the cylindrical housing, operatively connected to the first magnetic anomaly sensor and the second magnetic anomaly sensor (location sensing system 132, including location sensors 134, communicates with the processor 130, par [0038]) wherein the processor (130) compares the measurements of the first magnetic anomaly sensor, the second magnetic anomaly sensor (multiple location sensors 134) and calculates the instantaneous velocity of the tool (loading a casing map into a memory 146 of the location sensing system 132, the processor 130 can determine the relative position and velocity of the housing 102 as it passes through the casing 104) (par [0041]).
Strickland is silent as to the second magnetic anomaly sensors is located a fixed axial distance from the first magnetic anomaly sensor and wherein the processor compares the measurements of the first magnetic anomaly sensor, the second magnetic anomaly sensor, the time differential of those measurements, and with the fixed axial distance between the two sensors, calculates the instantaneous velocity of the tool.
Hallundbaek discloses an autonomous tool (positioning tool T with detecting unit 2) for determining the position in a casing downhole (see abstract). The autonomous tool further comprising:
 a cylindrical housing (detection unit 2), with a first end , a second end, an axis (see Fig 2). 
a first magnetic anomaly sensor (sensor 5 detects the direction of magnetic field lines when the tool moves, sensors detect small variation in in casing 3, par [0064]) located within the cylindrical housing (sensor 8 is located in detection unit 2, see Fig 2):
a second magnetic anomaly sensor (sensor 6 detects the direction of magnetic field lines when the tool moves, sensors detect small variation in in casing 3, par [0064]) located within the cylindrical housing (sensor 6 is located in the detection unit 2, see Fig 2): and
using data from the first magnetic anomaly sensor (5) and the second magnetic anomaly sensor (6) to determine the velocity of the autonomous tool (sensors 5, 6, measure the same changes with a difference in tine between the measurements due to the distance between sensors 8, 6, velocity can be calculated, par [0065]-[0067]) and then calculating the distance the autonomous tool has traveled downhole using the calculated velocity (continuous calculation of the velocity of the position tool 1 allows calculation of the distance travelled since the previous calculation, adding these estimated distance allows the distance from the top of the well at a specific time to be calculated, par [0051], [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the autonomous tool of Strickland with the autonomous tool as disclosed by Hallundbaek, as the need to for an autonomous tool for positioning a packer would have led one skilled in the art to choose an appropriate autonomous tool, such as the positioning toc! as disclosed by Hallundbaek. Therefore, choosing the appropriate autonomous tool disclosed by Hallundbaek would merely be a simple substitution of one known element for another would obtain the predictable result of positioning a downhole tool such as a packer in an exact location, including positioning between two collars along the length of a casing (Hallundbaek, abstract, par [OQ06)) id. at 307,219 USPO al 536. in re ICON Health & Fitness, Inc.. 496 F.3a 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both the autonomous tool of Strickland and Hallundbaek disclose positioning the fools using magnetic anomaly sensors (Strickland, abstract, Hallundbaek, abstract).
Claim 2: Strickland, as modified by Hallundbaek, discloses the processor includes a plurality of processors (utilizing computer 264 and programming nose cone 266 to perform diagnostics on the electronics of depth determination, par [0069]), flow chart 300 that depicts process steps of a method for preparing a depth determination device (102) for use by a downhole tool delivery system (100), par [0070]-[0073]).
Claim 9: Strickland, as modified by Hallundbaek, discloses wherein the processor calculates the distance traveled by the tool based on the calculated instantaneous velocity (Hallundbaek, continuous calculation of the velocity of the position tool allows calculation of the distance travelled since the previous calculation, adding these estimated distance allows the distance from the top of the well at a specific time to be calculated, par [0051], [0056]).
Claim 10: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool by integrating the calculated velocity with respect to time (Hallundbaek, period between the time where the first and the second sensor pass the same positions is named ΔT, and since the  distance2 between the first and the second sensors 5, 6 known, is possible to calculate the velocity of the positioning tool 1 by means of equation Vestimate = d2/ΔT, par [0056]-[0057]).
Claim 11: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool using summation of the calculated velocity with respect to time (Hallundbaek, number of past collars and the distance from the last collar indicate the actual position of the tool since the distance between collars is known, par [0058]).
Claim 12: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool by averaging the calculated velocity over a plurality of measurements and multiplying by time (Hallundbaek, estimate of the velocity is based om a number of measurements, and by continuously calculating the velocity of the tool 4, it is possible to calculate the distance travelled, par [0056]-[0057]).
Claim 13: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool using a piecewise summation with respect to time (Hallundbaek, number of past collars and the distance from the last collar indicate the actual position of the tool since the distance between collars is known, par [0058]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of Hallundbaek as applied to claim 1, and further in view of Wilkinson et al., US 2014/0375468 (hereinafter Wilkinson).
Claim 3: Strickland, as modified by Hallundbaek, is silent as to the processor having stored log data of the wellbore and comparing that to the two measurements to fine tune the velocity calculation.
Wilkinson discloses an apparatus for monitoring a well (equipment, system, and methods for improved downhole surveying and data acquisition at a drill site, for obtaining a core orientation sample and handing data relating to the sample, par [0001]). The apparatus includes a magnetic sensor connected to a processor including data logger (abstract, par [0082]). Data capture by one controller allows different data sets to be compared or used to derive further data (par [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing dale of the invention, to modify the system of Strickland, as modified by Hallundbaek, to include a data logger as disclosed by Wilkinson as this modification would have allowed for proper communication between the sensors and the computers/controllers as well as recording data for further reference (abstract, par [0082]). One of ordinary skill would have been capable of utilizing stored magnetic sensor data compared to the two measurements in order to fine tune the velocity calculation. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of Hallundbaek as applied to claim 1, and further in view of Kuckes, US 4,502,010 (hereinafter Kuckes). 
Claim 4: Strickland, as modified by Hallundbaek, is silent as to the first magnetic anomaly sensor comprises a plurality of electromagnetic coils oriented about the centerline axis.
Kuckes discloses a method of well logging using magnetic anomaly sensors (sensor units 58, 60). The sensors include a plurality of electromagnetic coils. The magnetometer components may be constructed using coils surrounding U-shaped cores (see Fig 5). A plurality of sensor coils may be wound around legs 144, 146 or pre-wound and slipped onto legs 144, 146, the coil being formed of many turns of fine wire (Fig 5, col 9, ln 15-34).
It would have been obvious to one of ordinary skill in art, before the effective filing  date of the invention, to modify the first magnetic anomaly sensor of Strickland modified by Hallundbaek with the sensor including the plurality of electromagnetic coils as disclosed by Kuckes, as the need for a magnetic anomaly sensor would have led one skilled in the art to choose an appropriate sensor, such as the sensors including a plurality of sensor coils as disclosed by Kuckes. Therefore, choosing the appropriate sensor disclosed by Kuckes would merely be simple substitution of one known element for another would obtain the predictable result of providing a highly sensitive downhole magnetometer for detecting filed perturbations (Kuckes, col 1, ln 14-19), id. at 301,213 USPQ at 536 in re ICON Health & Fitness, Inc. 496 F.3d 1974, 83 USPG2d 1746 (Fed. Cir. 2007).
Claim 5: Strickland, as modified by Hallundbaek, is silent as to the second magnetic anomaly sensor comprises a plurality of electromagnetic coils wrapped oriented about the centerline axis.
Kuckes discloses a method of well logging using magnetic anomaly sensors (sensor units 58, 60). The sensors include a plurality of electromagnetic coils. The magnetometer components may be constructed using coils surrounding U-shaped cores (see Fig 5). A plurality of sensor coils may be wound around legs 144, 146 or pre-wound and slipped onto legs 144, 146, the coil being formed of many turns of fine wire (Fig 5, col 9, ln 15-34).
It would have been obvious to one of ordinary skill in art, before the effective filing  date of the invention, to modify the first magnetic anomaly sensor of Strickland modified by Hallundbaek with the sensor including the plurality of electromagnetic coils as disclosed by Kuckes, as the need for a magnetic anomaly sensor would have led one skilled in the art to choose an appropriate sensor, such as the sensors including a plurality of sensor coils as disclosed by Kuckes. Therefore, choosing the appropriate sensor disclosed by Kuckes would merely be simple substitution of one known element for another would obtain the predictable result of providing a highly sensitive downhole magnetometer for detecting filed perturbations (Kuckes, col 1, ln 14-19), id. at 301,213 USPQ at 536 in re ICON Health & Fitness, Inc. 496 F.3d 1974, 83 USPG2d 1746 (Fed. Cir. 2007).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of Hallundbaek as applied to claim 1, and further in view of Moody-Stuart et al., US 2013/0118805 (hereinafter Moody-Stuart).
Claim 6: Strickland, as modified by Hallundbaek, is silent as to the cylindrical housing is composed of a frangible material.
Moody-Stuart discloses a downhole tool (perforating gun system 20) that includes a carrier tube (48) designed as a protective housing. The housing (46) may be constructed from a suitable a material that disintegrates such as a dissolving material or easily fractured material. The housing material may comprise an easily fractured material, such as a frangible composite material of metal, polymer, or ceramic matrix (par [0034]).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cylindrical housing of Strickland and Hallundbaek to be composed of a fragile material as disclosed by Moody-Stuart, as this modification would have allowed the removal of the housing from the system following its intended use (Moody-Stuart, par [0034]).
Claim 7: Strickland, as modified by Hallundbaek, is silent as to the cylindrical housing is composed of a ceramic material.
Moody-Stuart discloses a downhole tool (perforating gun system 20) that includes a carrier tube (48) designed as a protective housing. The housing (46) may be constructed from a suitable a material that disintegrates such as a dissolving material or easily fractured material. The housing material may comprise an easily fractured material, such as a frangible composite material of metal, polymer, or ceramic matrix (par [0034]).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cylindrical housing of Strickland and Hallundbaek to be composed of a fragile material as disclosed by Moody-Stuart, as this modification would have allowed the removal of the housing from the system following its intended use (Moody-Stuart, par [0034]).
Claim 8: Strickland, as modifies by Hallundbaek, is silent as to the top housing or the bottom housing is composed of steel.
Moody-Stuart discloses a downhole tool (perforating gun system 20) that includes a carrier tube (48) designed as a protective housing. Weakened areas (54) may be formed in the housing (46). The weakened configuration can be used to control the size of the fragments into which the component shatters. The weakened areas (54) may be used with a variety of structural materials including fragmenting dissolvable, burnable, or otherwise disintegrating materials described above. Examples include steel (par [0038]-[0039]).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the top housing or the bottom housing of Strickland and Hallundbaek to be composed of steel as disclosed by Moody-Stuart, as this modification would have created weakened areas within the housing in order to control the size of fragments the components shatters (par [0038]-[0039]).

Conclusion
Claims 1-13 are rejected. No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676